DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/07/2021 is acknowledged. The previous rejection is maintained in this office action. Claims 7, 10, 13 and 15 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaga et al. (US 2014/0370270 A1 cited in IDS) in view of Oya et al. (US 2012/0302676 A1 cited in IDS) and Takada et al. (US 2005/0064198 A1).

Regarding claims 7, 10 and 15, Kaminaga et al. disclose an aqueous coating composition (a coating agent) comprising an aqueous polyurethane resin including a polyurethane resin having an acid group and a polyamine compound, a water-soluble polymer, an inorganic layered mineral and a curing agent (see Abstract and paragraph 0053). The polyurethane resin has acid value at 15-60 mg KOH/g and glass transition temperature at 120 to 150 C (see paragraphs 0015 and 0023).  The water-soluble polymer can be polyvinyl alcohol (see paragraph 0038). The polyvinyl alcohol has a degree of saponification of not less than 95% and a degree of polymerization of 300 to 2000 (see paragraph 0039). The inorganic layered mineral can be water-swelling mica (see paragraphs 0045, 0047-0048). The curing agent can be epoxy compound, polyisocyanate, etc. (see paragraph 0053). The aqueous polyurethane is included at a solid content of 50 to 80 mass%, the water-soluble polymer is included at a solid content of 5 to 20 mass% and the inorganic layered mineral is included at a solid content of 10 
Kaminaga et al. do not disclose a multifunctional epoxy compound having a water solubility ratio of 70 mass% or more and an epoxy equivalent of 300 g/eq or less, molecules of the multifunctional epoxy compound to react with the aqueous polyurethane resin and the polyvinyl alcohol. Kaminaga et al. do not disclose a total content of the aqueous polyurethane resin, the polyvinyl alcohol, the inorganic layered mineral, and the multifunctional epoxy compound, with respect to the total solid content, is about 100 mass%. Kaminaga et al. do not disclose viscosity of the aqueous coating composition (coating agent). 
Oya et al. discloses a film used as a gas barrier film that comprises polyurethane and a crosslinking (i.e. curing agent) (paragraphs 0194, 0513, 0519). The curing agent can be epoxy which can be used in combination with isocyanate (see paragraph 0519). The epoxy can be polyepoxy compound such as polyglycerol polyglycidyl ether (paragraphs 0520, 0521). The coating layer contains a crosslinking agent, whereby blocking resistance can be improved, and the adhesion-improving effect can be enhanced (see paragraph 0519). The amount of crosslinking agent is 5 to 30 wt% per 100 wt% of solid content of the coating layer (see paragraph 0531). When the content is less than 5 wt%, the blocking resistance-improving effect is reduced and when the content is more than 30 wt% such a coating film is extremely hard and likely to whiten during the stretching process, resulting in poor transparency (see paragraph 0531).
In light of motivation for using polyglycerol polyglycidyl ether (i.e. multifunctional epoxy compound) used in combination with isocyanate and using 5 to 30 wt% of crosslinking agent (curing agent) disclosed by Oya et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polyglycerol polyglycidyl ether as the epoxy curing agent in combination with polyisocyanate curing agent of Kaminaga et al. and to use 5 to 30 
Based on 50 to 80 mass% of the aqueous polyurethane is included, 5 to 20 mass% of water-soluble polymer, 10 to 30 mass% of the inorganic layered mineral and 5 to 30 wt% of curing agent that includes polyglycerol polyglycidyl ether, the amount of solid content is 100 mass% (100 = 80 + 5 + 10 + 5).  
Alternatively, based on 5 to 30 wt% of curing agent, wherein curing agent is combination of polyglycerol polyglycidyl ether and polyisocyanate as curing agent , it would have been obvious to one of the ordinary skills in the art to use 1:1 ratio of polyglycerol polyglycidyl ether and polyisocyanate. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Accordingly the polygycerol polyglycidyl ether can be present in amount of 2.5 to 15 wt%. Based on 50 to 80 mass% of the aqueous polyurethane is included, 5 to 20 mass% of water-soluble polymer, 10 to 30 mass% of the inorganic layered mineral and 2.5 to 15 wt% of polygycerol polyglycidyl ether, the amount of solid content is 97.5 mass%, i.e. about 100 mass% (97.5 = 80 + 5 + 10 + 2.5). 
Kaminaga et al. in view of Oya et al. do not disclose a multifunctional epoxy compound (polyglycerol polyglycidyl ether) having a water solubility ratio of 70 mass% or more and an 
Takada et al. disclose epoxy-based crosslinking agent gives excellent transparency and antistatic property, and thereby the coated layer has an excellent coating appearance (see paragraph 0062). The epoxy-based crosslinking agent has a weight per epoxy equivalent of 100 to 300 WPE from the viewpoint of the reactivity (see paragraph 0065). The epoxy-based crosslinking agent can be polyglycerol polyglycidyl ether-based (see paragraph 0064). Examples of suitable agents can include Danacol EX-521 (see paragraph 0064), which is identical to polyglycerol polyglycidyl ether having water solubility of 100% disclosed in resent invention (see paragraph 0242 of specification). Accordingly, Danacol EX-521 has water solubility of 100%.
In light of motivation for using Danacol EX-521 polyglycerol polyglycidyl ether having epoxy equivalent of 100 to 300 WPE disclosed by Takada et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use Danacol EX-521 polyglycerol polyglycidyl ether having epoxy equivalent of 100 to 300 WPE of Takada et al. as the polyglycerol polyglycidyl ether in Kaminaga et al. in view of Oya et al. in order to obtain  excellent transparency, antistatic property and excellent coating appearance as well as reactivity, and thereby arrive at the claimed invention.  Further, given that polyglycerol polyglycidyl ether is identical to the multifunctional epoxy compound presently claimed, molecules of the polyglycerol polyglycidyl ether (multifunctional epoxy compound) would necessarily react with the aqueous polyurethane resin and the polyvinyl alcohol.
Kaminaga et al. in view of Oya et al. and Takada et al. do not disclose viscosity of the aqueous coating composition (coating agent). However, given that the aqueous coating composition of Kaminaga et al. in view of Oya et al. and Takada et al. is identical to that 

Regarding claim 13, Kaminaga et al. disclose a gas barrier film comprising a base film made of a plastic material and a film layer formed on one or opposite surfaces of the base film and formed of major constituents including aqueous polyurethane resin, water-soluble polymer and inorganic layered mineral, and curing agent (see page 10, Table 1 and paragraph 0069).

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered.

Applicants argue that in other words, the Office Action asserts the reason underpinning a prima facie case of obviousness is that there would have been a motivation to combine Takada with Kaminaga and Oya in order to improve moisture pickup, sensitivity, water resistance as well as reduce humidity level.
However, applicants have erroneously recited that the motivation to combine Takada with Kaminaga and Oya is to improve moisture pickup, sensitivity, water resistance as well as reduce humidity level. This motivation was provided by Kobayashi et al. which had been withdrawn in the previous office action. Accordingly, this argument is moot.

Applicants argue that however, Takada is directed to forming a “the laminated layer’ that has “a sea-island structure in which the [epoxy-based] cross-linking agent (B) is present in the composition (A)”’, to exhibit “an unprecedentedly high level of antistatic property unaffected by changes in humidity, and has excellent transparency, water resistance, and scratch resistance.” See, for example, Takada at Abstract. A sea-island structure suggested by Takada has a laminated layer has “island”-“ocean” surface variations that can allow inconsistent barrier effect 
However, Takada explicitly discloses that an epoxy-based crosslinking agent gives extremely excellent transparency and antistatic property (see paragraph 0062). Accordingly, one of ordinary skill in the art would be motivated to use epoxy-based crosslinking agent of Takada in Kaminaga in view of Oya.
Further, Takada et al. has not been used to teach a laminated layer that has a sea-island structure. Takada et al. has only been used to teach epoxy-based crosslinking agent. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Further, even if the seal-island structure of Takada was being taught into Kaminaga (which it is not), it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze
Applicants argue that for this reason, Takada also teaches away from the features recited in claim 7, as Takada suggests forming sea-islands structure suggests a direction divergent from forming and improving a barrier layer or a coating effect, as a reference teaches away “when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken” in the claim. Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 738 (Fed. Cir. 2013). Moreover, as discussed above, Kaminaga explicitly suggests gas barrier property of a gas barrier layer. However, the Office Action’s application of Takada discloses a composition forming sea-islands structure that would counteract the gas barrier property due to the permeation variations resulted from the sea-islands structure.
However, Takada explicitly discloses that an epoxy-based crosslinking agent gives extremely excellent transparency and antistatic property (see paragraph 0062). Accordingly, one of ordinary skill in the art would be motivated to use epoxy-based crosslinking agent of Takada in Kaminaga in view of Oya.
Further, Takada et al. has not been used to teach a composition forming sea-islands structure. Takada et al. has only been used to teach epoxy-based crosslinking agent. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Further, even if the seal-island structure of Takada was being taught into Kaminaga (which it is not), it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding “Takada discloses a 

Applicants argue that as stated in MPEP § 2143.01(V), "[i]f proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification" (emphasis added). Moreover, as stated in MPEP § 2143.01(VI), "[i]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious" (emphasis added). Here, because modifying Kaminaga with Takada’s sea-islands forming composition would frustrate the intended purpose of the gas barrier and changes the principle of operation of Kaminaga’s gas barrier layer with sea-islands structure for “excellent transparency, antistatic property and excellent coating appearance as well as reactivity’, a prima facie case of obviousness of modifying Kaminaga with Kobayashi could not be established.
However, as set forth above, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding “because modifying Kaminaga with Takada’s sea-islands forming composition would frustrate the intended purpose of the gas barrier and changes the principle of operation of Kaminaga’s gas barrier layer with sea-islands structure for “excellent transparency, antistatic property and excellent coating appearance as well as reactivity” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or 
Applicants argue that moreover, The Office Action’s provided rationale of “to obtain excellent transparency, antistatic property and excellent coating appearance as well as reactivity, and thereby arrive at the claimed invention” does not explain why a person having ordinary skill would have chosen to modify Takada’s sea-islands forming composition for a gas barrier or coating agent even if the sea-islands causes inconsistencies in gas and moisture permeation. Moreover, the Office Action does not explain why it would have been obvious for a person with ordinary skill in the art to specifically select Takada’s composition for a different application of a laminated layer forming the sea-islands structure as to modify Kaminaga’s gas barrier, among many other possibilities of epoxy-based crosslinking compounds, especially when Takada suggest the sea- islands structure that teaches way and combining and modifying Takada and Kaminaga would change their principle of operation. Therefore, a prima facie case of obviousness could not be established based on the Office Action’s explanation of a rationale.
As noted above in the office action, Kaminaga et al. in view of Oya et al. disclose epoxy-based curing agent. Takada explicitly discloses that an epoxy-based crosslinking agent gives excellent transparency and antistatic property (see paragraph 0062). Accordingly, one of ordinary skill in the art would be motivated to use epoxy-based crosslinking agent of Takada in Kaminaga in view of Oya.
Further, Takada et al. has not been used to teach sea-islands forming composition for a gas barrier or coating agent. Takada et al. has only been used to teach epoxy-based crosslinking agent. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) 
As noted above in the office action, Takada has not been used to teach sea-islands structure in Kaminaga. Accordingly, applicants argument regarding “when Takada suggest the sea- islands structure that teaches way and combining and modifying Takada and Kaminaga would change their principle of operation” is not applicable. Further, applicants have provided no evidence (i.e. data) to support their position.

Applicants argue that an example advantageous effects that can be realizable by the features recited in claim 7 may include the improved gas barrier property, adhesiveness and stability of the coating agent, as disclosed in the filed application. Therefore, a skilled person would not have motivated to combine polyglycerol polyglycidyl ether disclosed by Takada in a composition to form the sea-islands structures that will create gas permeation variations, to Kaminaga in view of Oya, when Takada’s sea-islands structures would degrade the barrier property, adhesiveness and stability of the coating liquid.
As noted above in the office action, Kaminaga et al. in view of Oya et al. disclose epoxy-based curing agent. Takada explicitly discloses that an epoxy-based crosslinking agent such as polyglycerol polyglycidyl ether gives excellent transparency and antistatic property (see paragraph 0062). Accordingly, one of ordinary skill in the art would be motivated to use epoxy-based crosslinking agent of Takada in Kaminaga in view of Oya.
Further, Takada et al. has not been used to teach sea-islands structures. Takada et al. has only been used to teach epoxy-based crosslinking agent. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not 
Further, even if the seal-island structure of Takada was being taught into Kaminaga (which it is not), it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding “Takada’s sea-islands structures would degrade the barrier property, adhesiveness and stability of the coating liquid” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”

Applicants argue that moreover, to achieve the gas barrier effect as in Kaminaga, the coating film needs to be uniform and dense in order to improve the gas barrier property. However, the laminated film disclosed by Takada et al. has a sea-island structure and is not suitable for improving the gas barrier property. Therefore, the Applicant believes that a skilled person would not have combined the disclosures of Takada et al. to the coating agent of Kaminaga et al. in view of Oya.
However, Takada explicitly discloses that an epoxy-based crosslinking agent gives extremely excellent transparency and antistatic property (see paragraph 0062). Accordingly, one of the ordinary skills in the art would be motivated to use epoxy-based crosslinking agent of Takada in Kaminaga in view of Oya.
Further, Takada et al. has not been used to teach a laminated film that has a sea-island structure. Takada et al. has only been used to teach epoxy-based crosslinking agent. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the 
Further, even if the seal-island structure of Takada was being taught into Kaminaga (which it is not), it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding “the laminated film disclosed by Takada et al. has a sea-island structure and is not suitable for improving the gas barrier property” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”

Applicants argue that moreover, Applicant submits that the filed application provides evidence of the criticality of the features as recited in claim 7, which results in the unexpected result of reduced oxygen permeability in combination with the other properties of the formed film, which commensurate in scope with the scope of claim 7.
However, the data is not persuasive because the data is not commensurate in scope with the scope of present claims given that (i) the examples recite specific aqueous polyurethane (i.e. A1) having specific acid value and glass transition temperature, while the present claim has broad recitation of any aqueous polyurethane having broad range of acid value and glass transition temperature, (ii) the examples recite specific polyvinyl alcohol (i.e. B1) having specific degree of saponification and degree of polymerization, while the present claim has broad recitation of any polyvinyl alcohol having broad range of degree of saponification and polymerization, (iii) the examples recite specific inorganic layered mineral (i.e. C1 and C2), while 
Further, given that the coating agent of Kaminaga et al. in view of Oya et al. and Takada et al. is identical to that presently claimed, it is inherent or obvious that the coating agent of Kaminaga et al. in view of Oya et al. and Takada et al. has reduced oxygen permeability in combination with the other properties of the formed film, absent evidence to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787          

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787